DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 2018/0188041 A1.  This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, the claim recites identifying a surface from a three dimensional representation of the geographical region, determining of measure of thickness of the surface in the three dimensional representation based on points associated with the identified surface and determining a measure of likelihood of misalignment of at least a portion of the identified surface as a value proportionate to the measure of thickness.  The limitations of identifying a surface, determining a measure of thickness and determining a measure of likelihood, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  The judicial exception is not integrated into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception.  The additional elements of configuring a user interface and sending the user interface for presentation via client device amount to mere instructions to implement an abstract idea for the user interface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 9612123 B1) in view of Anguelov et al. (US 8259994 B1).

Regarding Claim 1, Levinson teaches method for determining hotspots in alignment data for generating high definition maps for use in driving of autonomous vehicles (Levinson, Col 12, lines 24-33, “Localizer…may be configured to identify at least a subset of features in the environment to match against map data to identify…a pose of autonomous vehicle…compared against data representing a map…aligning map data, including 3D map data…relative to one or more registration points”; Col 40, lines 21-25, “Mapping engine…may be configured to ….generate a high definition (“HD”) three-dimensional model)”; Col 5, lines 21-22, “autonomous vehicles…to transport user…autonomously from geographic location…to geographic location”), the method comprising: receiving sensor data captured by a plurality of vehicles driving through a path in a geographical region (Levinson, Col 40, lines 41-48,  “raw sensor data sets…may be received from one or more autonomous…so as to fuse the aggregation of one or more subsets of sensor data of one or more sensor modalities from a fleet of autonomous vehicles”, Col 5, lines 21-22, “autonomous vehicles…to transport user…autonomously from geographic location…to geographic location”); combining the received sensor data to generate a three dimensional representation of the geographical region (Levinson, Col 40, lines 35-39, “Integrator…may be configured to integrate multiple subsets of sensor data (e.g., of the same and different sensor modalities) to generate high-resolution (e.g., relatively high-resolution) imagery data as a 3D model of an environment in which autonomous vehicles travel”), wherein the three dimensional representation is for generating a high definition map (Levinson, Col 40, lines 21-25, Mapping engine…may be configured to…generate a high definition (“HD”) three-dimensional model of a cityscape”); identifying a surface from the three dimensional representation of the geographical region (Levinson, Col 38, lines 9-17, “3D model of a portion of the cityscape can be derived by identifying data that represent surfaces…any other physical feature that may be detected by sensors”); determining a measure of thickness of the surface in the three dimensional representation based on points associated with the identified surface (Levinson, see at least, (Col 38, lines 9-17) “A 3D model of a portion of the cityscape can be derived by identifying data that represent surfaces (and other surface attributes, such as shape, size, texture, color, etc., of the surfaces)…and any other physical feature that may be detected by sensors”); and sending the user interface for presentation via a client device (Levinson, Col 18, lines 66-67,  “user interface…may display other data, such as sensor data as acquired from autonomous vehicle”).

Levinson does not teach determining a measure of likelihood of misalignment of at least a portion of the identified surface as a value proportionate to the measure of thickness; configuring a user interface displaying the measure of likelihood of misalignment of the identified surface within the geographical region.  However, Anguelov teaches these limitations.

Anguelov teaches determining a measure of likelihood of misalignment of at least a portion of the identified surface as a value proportionate to the measure of thickness (Anguelov, Col 7, lines 42-53, “The alignment of the laser scan points, or segments…can be accomplished by any method of scan matching…iterative closest point (ICP), point-to-point, or matching based on extracted features such as lines or surfaces, or features-to-points can be used. The associated quality metric of the scan matching can be based on a least square or robust least square function of the point-to-point or feature distances. The obtained relative pose and/or associated confidence measure is then used as a constraint for the subsequent global pose optimization”); configuring a user interface displaying the measure of likelihood of misalignment of the identified surface within the geographical region (Anguelov, Col 4 lines 59-67, Col 5 lines 1-2, "Pose generation system…may be implemented on any type of computing device. Such a computing device can include, but is not limited to, a personal computer, mobile device such as a mobile phone, workstation, embedded system, game console, television, set-top box, or any other computing device…can include…graphical user interface display”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to include determining a measure of likelihood of misalignment of at least a portion of the identified surface as a value proportionate to the measure of thickness; configuring a user interface displaying the measure of likelihood of misalignment of the identified surface within the geographical region as taught by Anguelov in order to reduce sensor error and improve accuracy in surface detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kentley-Klay et al. (US 20190387060 A1) discloses combining the received sensor data to generate a three dimensional representation of the geographical region (Kentley-Klay, [0149] “the interactive map may include a 3D map that uses fused sensor data, such as LIDAR sensor data, map data, and GPS data”).
Ebrahimi Afrouzi et al. (US 20220066456 A1) discloses determining a measure of likelihood of misalignment of at least a portion of the identified surface as a value proportionate to the measure of thickness (Ebrahimi Afrouzi, [0905] “consider two overlapping sets of plotted depths…of a wall…If overlap between depths…is ideal, the map segments used to approximate the wall for both sets of data align, resulting in combined map segment”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662